Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 17/308,558, the amendment filed on 8/15/2022 is herein acknowledged. Claims 2-14, 18 and 20 have been amended. Claims 1-21 are pending.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 8/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,003,576 and US  10,223,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

OBJECTIONS
Claim Objections
	Claims 2-14, 18 and 20 are objected to for the following informalities:
Claims 2-14 are objected to because they refer to “a plurality of processors;” which appear to refer to the plurality of processors of claim 1. Therefore, claims 2-14 should be corrected to read “the plurality of processors.” Appropriate correction is required.
As per claim 18, claim 16 refers to “a plurality of processors” and claim 18 to “a plurality of processors;” however, it appears that claim 18 refers to the plurality of processors of claim 16. Claims 18 should be amended to read “the plurality of processors”.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the solid state drive" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the first instance of “solid state drive” in the claim chain be defined such as by reciting “a solid state drive.”
Claim 14 recites the limitation "the solid state drive" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the first instance of “solid state drive” in the claim chain be defined such as by reciting “a solid state drive.”
Claim 15 recites the limitation "the solid state drive" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the first instance of “solid state drive” in the claim chain be defined such as by reciting “a solid state drive.”
Claim 17 recites the limitation "the solid state drive" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the first instance of “solid state drive” in the claim chain be defined such as by reciting “a solid state drive.”
Claim 20 recites the limitation "the solid state drive" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the first instance of “solid state drive” in the claim chain be defined such as by reciting “a solid state drive.”
Dependent claims 8-13 are rejected for encompassing the deficiencies found in the base claims upon which they depend.

CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 7-15, 17 and 20 have received a first action on the merits and are subject of a final rejection.
a(1) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 1-6, 16, 18-19 and 21 would be allowable upon correction of the claim informalities pointed out above (see Objections).
The subject matter of claims 7-15, 17 and 20 would be allowable upon correction of the 35 USC 112 rejections above.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 8, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135